In re Johnson, Carl; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court, Div. G, No. 278,527; to the Court of Appeal, First Circuit, No. 2000 KA 2873.
Writ granted in part; otherwise denied. If it has not done so already, the court of appeal is directed to provide relator with a copy of the appellate record. State ex rel. Anderson v. State, 00-2722 (La.10/13/00), 771 So.2d 641; State v. Gibbs, 98-2403 (La.9/16/98), 724 So.2d 743; State v. Melon, 95-2209 (La.9/22/95), 660 So.2d 466. In all other respects the application is denied.